Citation Nr: 1233802	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a hearing before a member of the Board.  The action specified in the February 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Seattle RO in March 2012, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  The Board finds that the VA examinations afforded the Veteran in August 2005 and August 2007 are inadequate.  The examiners concluded that the Veteran's left ear hearing loss is unrelated to service because his hearing was within normal limits at separation from service.  [Right ear hearing loss was not shown.]  However, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, the Veteran has testified that he did not have any significant noise exposure other than his in-service exposure.  At his March 2012 hearing, he also offered additional testimony concerning a possible injury to his ear when a radio earpiece got stuck inside one of his ears.  Accordingly, the Board finds that merely stating that the Veteran's hearing was within normal limits at separation from service is an inadequate basis upon which to conclude that the Veteran's hearing loss is unrelated to service.  On remand, the Veteran should be scheduled for a new VA audiological examination.  

The Veteran is also seeking entitlement to an increased disability rating for his service connected PTSD.  The Veteran was last afforded an examination of his acquired psychiatric disability in February 2008.  The Veteran testified at his March 2012 Travel Board hearing, as well as in written statements to VA, that his disability has worsened since that time.  

Where the record does not adequately reveal the current state of a disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be scheduled for a VA examination of his PTSD.

Finally, the Veteran has testified to his belief that he is no longer able to work because of his service connected PTSD and has claimed that he was fired from at least one job because of behaviors attributable to his service connected disability.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, it has been reasonably raised by the record and on remand, the RO must address whether the Veteran has been entitled to TDIU (including on an extraschedular basis) for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes.  

Because the Veteran is a Canadian resident and travel to the nearest VA medical center presents a hardship for the Veteran, the Board asks that the RO please make every effort to schedule all necessary VA examinations on the same day.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice on his claim for TDIU.

2. Schedule the Veteran for a VA examination of his service connected PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

3. The RO should also schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss, if any, had onset in service or was caused by the Veteran's active military service.  A rationale for his or her opinion should be provided.  

The examiner is advised that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Accordingly, an opinion that concludes that the Veteran's hearing loss, if any, is unrelated to his military service solely because his hearing was within normal limits at separation from service will be considered inadequate.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

